

116 HR 6507 IH: COVID–19 Employment Authorization Document Extension Act
U.S. House of Representatives
2020-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6507IN THE HOUSE OF REPRESENTATIVESApril 14, 2020Ms. Meng (for herself, Ms. Velázquez, Mr. McGovern, Mr. Cárdenas, Ms. Norton, Mr. García of Illinois, Mr. Espaillat, Mr. Suozzi, Mr. Cisneros, Ms. Titus, Ms. Jackson Lee, Ms. DeGette, Ms. Schakowsky, Ms. Jayapal, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of Homeland Security to automatically extend the period of validity of an alien’s employment authorization during an emergency period, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Employment Authorization Document Extension Act. 2.Employment authorization extensionNotwithstanding any other provision of law, the Secretary of Homeland Security shall automatically extend the validity of an alien’s employment authorization for an alien with an employment authorization document that is valid on the date on which an emergency period (as such term is defined in section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g))) based on a public health emergency begins, for a period that expires not earlier than the date that is one year after the date on which the emergency period ends.3.Retroactive application to COVID-19 emergency periodThe requirement under section 2 shall apply with respect to any alien who had a valid employment authorization document on January 31, 2020, and the employment authorization for each such alien shall be extended in accordance with such section based on the date on which the emergency period related to the COVID-19 public health emergency ends. 